DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are original claims 1-20, filed on 15 April. 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 8, 11-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The steps of the multi-step patent eligibility analysis, set forth in MPEP 2106, are addressed in the paragraphs below.
	Step 1 of the patent eligibility analysis asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “method” of claims 1-7 constitutes a process under 35 USC 101, the “device” of claims 8-14 constitutes a machine under the statute, and the “non-transitory computer-readable medium” of claim 15-20 
	The next step of the patent eligibility analysis, Step 2A, is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. (See id.) Both of the prongs are addressed in the following paragraphs.
	Step 2A, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using claim 1 as an example, the claim recites the following abstract idea limitations:
“A method, comprising: determining” “that a condition is satisfied that causes” “determine whether to offer additional services to particular users of a group of users who have accounts with a service provider.”
“Receiving” “user data associated with the group of users, wherein the user data includes at least one of user account data, user behavioral data, or technical support data.”
“Receiving” “a set of network performance indicator (NPI) values that measure network performance of a network that is accessible to user devices associated with the group of users.”
“Determining” “by processing the user data and the set of NPI values, a first set of weighted features that affect likelihoods that the group of users will stop using the service provider for one or more services.”
“Identifying” “by using a first data model to process the first set of weighted features, a subgroup of users, of the group of users, that are predicted to stop using the service provider for the one or more services.”
“Determining” “by processing a subset of the user data that corresponds to the subgroup of users who have been identified, a second set of weighted features that are indicative of value that the subgroup of users provide to the service provider.”
“Determining” “by using a second data model to process the second set of weighted features, a set of user scores for the subgroup of users, wherein the set of user scores represents predicted value that the subgroup of users provide to the service provider.”
“Identifying” “based on the set of user scores, one or more users, of the subgroup of users, as targets that are to be offered one or more additional services.”
“Determining” “by processing particular user data that corresponds to a user of the one or more users who have been identified as targets, a third set of weighted features that are indicative of a level of interest in particular services.”
“Determining” “by using a third data model to process the third set of weighted features, a set of service scores that represent predicted levels of interest of the user in a set of services.”
“Selecting” “based on the set of service scores, one or more services of the set of services.”
“Causing” “a services package that includes the one or more services to be provided to a user device or an account associated with the user to permit the user device or the account to be used to accept the services package.”
	The limitations listed above recite abstract ideas in that, when considering the limitations under their broadest reasonable interpretation and in view of claim 1 as a whole, the limitations fall within the enumerated groupings of abstract ideas set forth in MPEP 2106.04(a). More specifically, the above limitations recite commercial interactions, including advertising, 
	The limitations of claim 1 listed above also recite concepts performed in the human mind, including observation (e.g., the claimed “determining” “that a condition is satisfied”), evaluation (e.g., the claimed “identifying” “a subgroup of users” “that are predicted to stop using the service provider”), judgement (e.g., the claimed “determining” “a set of user scores” “wherein the set of users scores represented predicted value that the subgroup of users provide to the service provider”), and opinion (e.g., the claimed “determining” “a set of service scores that represent predicted levels of interest of the user in a set of services”). (See MPEP 2106.04(a).) Accordingly, for at least these reasons, the limitations of claim 1 listed above fall within the mental processes grouping of abstract ideas. (See id.) Claim 1, therefore, fails to meet the requirements of Step 2A, Prong One of the patent eligibility analysis.
	The next part of the patent eligibility analysis, Step 2A, Prong Two, asks whether a claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing with using claim 1 as an example, the claim recites the following additional elements one or more times:
The claimed “determining” is “by a device.”
The claimed “causes” pertains to “the device.”
The claimed “receiving” is “by the device.”
The claimed “determining” is “by the device.”
The claimed “identifying” is “by the device.”
The claimed “selecting” is “by the device.”
The claimed “causing” is “by the device.”
	The limitations listed above are additional elements that, when considering the limitations under their broadest reasonable interpretation and in view of claim 1 as a whole, are analogous to: “Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase,” which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)), and “A commonplace business method being applied on a general purpose computer,” which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); and “A commonplace business method or mathematical algorithm being applied on a general purpose computer,” which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)). Such additional elements do not warrant a finding of patent eligibility. (See MPEP 2106.04(d).) As such, claim 1 fails to meet the requirements of Step 2A, Prong Two of the patent eligibility analysis.
	The next step of the patent eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The ineligibility rationales applied in Step 2A, Prong Two, also are applicable in Step 2B. Claim 1 is, therefore, ineligible, at least because the additional element limitations of claim 1 (listed above) amount to limitations that: may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)), may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); and are mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)). Such additional elements do not warrant a finding of patent eligibility. (See MPEP 2106.05.) As such, claim 1 fails to meet the requirements 
	Regarding claims 2-5 and 7, the claims depend from claim 1 and are ineligible for patenting under 35 USC 101 for at least the same reasons as claim 1. For example, claim 2 recites abstract idea limitations that fall within the certain methods of organizing human activity grouping and the mental processes grouping of abstract ideas (see MPEP 2106.04(a)); and claim 2 recites additional element limitations (e.g., the claimed “driven by machine learning”) (see MPEP 2106.05) that do not warrant a finding of patent eligibility.
	Regarding claim 8, while the claim is of different scope relative to claim 1, the claim recites limitations similar to those recited by claim 1. With respect to the similar limitations, the rationales applied against claim 1 above also apply against claim 8. While claim 8 does recite limitations not recited by claim 1, including the claimed “device,” “memories,” “processors,” “by using a first module,” “by using a second module,” and “by using a third module,” such limitations are additional elements that fail to warrant a finding of patent eligibility for at least the same reasons as the additional elements of claim 1. Claim 8 is, therefore, rejected as ineligible for patenting under 35 USC 101.
	Regarding claims 11-13, the claims depend from claim 8 and are ineligible for patenting under 35 USC 101 for at least the same reasons as claim 8. For example, claims 11-13 recite abstract idea limitations that fall within the certain methods of organizing human activity grouping and the mental processes grouping of abstract ideas (see MPEP 2106.04(a)), and thus, do not warrant a finding of patent eligibility.
	Regarding claim 15, while the claim is of different scope relative to claim 1 and to claim 8, the claim recites limitations similar to those recited by claim 1 and by claim 8. With respect to the similar limitations, the rationales applied against claim 1 and against claim 8 above also apply against claim 15. While claim 15 does recite limitations not recited by claim 1 or claim 8, including the claimed “non-transitory computer-readable medium,” “processors,” “by performing 
	Regarding claims 16 and 18-20, the claims depend from claim 15 and are ineligible for patenting under 35 USC 101 for at least the same reasons as claim 15. For example, claims 16 and 18-20 recite abstract idea limitations that fall within the certain methods of organizing human activity grouping and the mental processes grouping of abstract ideas (see MPEP 2106.04(a)), and thus, do not warrant a finding of patent eligibility.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,822,410 A to McCausland (hereinafter referred to as “McCausland”) in view of a published 1 (hereinafter referred to as “Sun”), further in view of a published paper by Sabbeh2 (hereinafter referred to as “Sabbeh”), further in view of an online article by Haponik3 (hereinafter referred to as “Haponik”), and further in view of U.S. Pat. App. Pub. No. 2013/0211912 A1 to Kim et al. (“Kim”).
	Regarding claim 1, McCausland teaches the following limitations:
“A method, comprising: determining, by a device, that a condition is satisfied that causes the device to determine whether to offer additional services to particular users of a group of users who have accounts with a service provider.” McCausland teaches, in col. 10, ll. 65 and 66, “FIG. 6 shows a flow chart of a churn amelioration process 126 performed by system 20.” McCausland teaches, in col. 11, ll. 2-6, “process 126 provides the ORU with sufficient information to identify potential churn situations and customer problems and to extend appropriate offer and action proposals to customers on behalf of the organization.” McCausland teaches, in col. 11, ll. 7-10, “Process 126 is performed when an ORU logs onto system 20 using conventional login and password procedures. Once the ORU has logged onto system 20, churn amelioration process 126 is invoked and assigned to the ORU.” The churn amelioration process in McCausland reads on the claimed “method.” The determining that the ORU has logged onto the system for purposes of identifying potential churn and customer problems and extend offers and action proposals in McCausland reads on the claimed “determining, by a device, that a condition is 
“Receiving, by the device, user data associated with the group of users, wherein the user data includes at least one of user account data, user behavioral data, or technical support data.” McCausland teaches, in col. 4, ll. 4-10, “Data feeds 30 transport data from various data generating and storage facilities, such as a mobile switching center 32, a billing system 34, a customer service system 36, and other systems 38. Other systems 38 may include, for example, a customer activation system and/or additional mobile switching centers 32, billing systems 34 and customer service systems 36.” McCausland teaches, in col. 4, ll. 20-30, “Such records detail whether or not calls have been dropped, call durations, feature usage, called parties, and the like. Typically, such records are provided as they are created by switching center 32. Billing system 34 provides customer dossier information, customer equipment or unit identification information, billing plan information, and accounting information, such as monthly billed amounts and amounts currently owed. In addition, billing system 34 provides information indicating when a customer deactivates an account.” Receiving the data feeds in McCausland reads on the claimed “receiving, by the device, user data associated with the group of users.” The data feeds including account information, customer dossier information, and indications of dropped calls in McCausland, reads on the claimed “wherein the user data includes at least one of user account data, user behavioral data, or technical support data.”
“Receiving, by the device, a set of network performance indicator (NPI) values that measure network performance of a network that is accessible to user devices associated with the group of users.” McCausland teaches, in col. 3, ll. 
“Determining, by the device and by processing the user data and the set of NPI values, a first set of” “features that affect likelihoods that the group of users will stop using the service provider for one or more services.” McCausland teaches, in col. 5, l. 65 to col. 6, l. 6, “Process 68 includes a task 70 which identifies churn factor prediction data items. These data items are categories of data recorded in customer/unit entity 66 or derived from data recorded in customer/unit entity 66. Desirably, only a few churn factors are identified which have strong predictive authority over the churn phenomenon. Table 1 lists example churn factors which a cellular telecommunication provider organization may find to have strong predictive authority over the churn phenomenon.” The identifying of the churn 
“Identifying, by the device” “a subgroup of users, of the group of users, that are predicted to stop using the service provider for the one or more services.” McCausland teaches, in col. 11, l. 67 to col. 12, l. 1-3, “From the identified cell, task 146 either extracts or derives the likelihood of churn for this customer/unit, which is also called vulnerability. After task 146, a task 148 configures a vulnerability graphic in response to the vulnerability determined above in task 146. In the preferred embodiment, this graphic includes from zero to five cherry bomb images where the number of cherry bomb images increase in response to increasing vulnerability.” The recognition of customers as having similar vulnerability values in McCausland reads on the claimed “identifying, by the device” “a subgroup of users, of the group of users.” The customers having high vulnerability values in McCausland reads on the claimed “subgroup of users” “that are predicted to stop using the service provider for the one or more services.” 
“Determining, by the device and by processing a subset of the user data that corresponds to the subgroup of users who have been identified, a second set of” “features that are indicative of value that the subgroup of users provide to the service provider.” McCausland teaches, in col. 9, ll. 64-66, “Customer worth factors which a cellular telecommunications provider may find applicable are listed in Table 3.” McCausland teaches, in col. 12, ll. 16-20, “As shown in FIG. 6, 
“Determining” “a set of user scores for the subgroup of users, wherein the set of user scores represents predicted value that the subgroup of users provide to the service provider.” McCausland teaches, in col. 12, ll. 16-20, “As shown in FIG. 6, program control enters a process 150 upon exiting process 140. Process 150 determines customer worth for the customer identified above in process 128 and is discussed in connection with the flow chart presented in FIG. 9.” McCausland teaches, in col. 12, ll. 30-33, “a task 156 calculates a single summary statistic that describes the customer worth.” The determining of customer worth in McCausland reads on the claimed “determining” “a set of user scores” and “wherein the set of user scores represents predicted value that the subgroup of users provide to the service provider.” The determining of customer worth being downstream from the determining of customer vulnerability in McCausland reads on the claimed “for the subgroup of users.”
“Identifying, by the device and based on the set of user scores, one or more users, of the subgroup of users, as targets that are to be offered one or more additional services.” McCausland teaches, in col. 8, ll. 41-48, “As a result of 
“Determining, by the device and by processing particular user data that corresponds to a user of the one or more users who have been identified as targets, a third set of” “features that are indicative of a level of interest in particular services.” McCausland teaches, in col. 8, ll. 49-53, “A define customer problem parameters procedure 106 of process 86 allows an administrator to define potential customer problem factors and parameters related thereto and to store these parameters in a customer problem parameter entity 108 of database 42.” McCausland teaches, in col. 8, ll. 62-64, “Potential customer problem factors which a cellular telecommunications provider may find applicable are listed in Table 2.” McCausland teaches, in col. 12, ll. 15 and 16, “As shown in FIG. 6, program control enters a process 160 upon exiting process 150.” McCausland teaches, in col. 12, ll. 53-62, “a task 164 gets quantized values for the various customer problem factors. Task 164 obtains these quantized values by extracting data for the customer problem factors for this customer/unit from customer/unit 
“Determining” “a set of service scores that represent predicted levels of interest of the user in a set of services.” McCausland teaches, in col. 12, ll. 53-62, “a task 164 gets quantized values for the various customer problem factors. Task 164 obtains these quantized values by extracting data for the customer problem factors for this customer/unit from customer/unit entity 66 and scaling and normalizing in accordance with the range parameters obtained in task 162. After task 164, a task 166 calculates summary statistics that describe each potential customer problem factor. In the preferred embodiment, task 166 generates a score in the range of 0-5 for each customer problem factor.” The calculating of quantized values in McCausland reads on the claimed “determining” “a set of 
“Selecting, by the device and based on the set of service scores, one or more services of the set of services.” McCausland teaches, in col. 14, ll. 44-50, “Referring back to FIG. 6, at task 188 an ORU may click the ‘actions’ tab of section 182 (see FIG. 11) to perform a customer action proposals process 218. Process 218 is discussed in more detail in connection with the flow chart of FIG. 13. Referring to FIG. 13, process 218 includes a task 220, which identifies one selected potential customer problem.”  McCausland teaches, in col. 14, ll. 58-62, “After task 220, a task 222 gets actions and associated priorities and reaction times which are associated with the selected potential customer problem in actions entity 112. Next, a task 224 displays the actions and associated priorities and reaction times to the ORU.” The selecting of actions in McCausland, based on the customer problems, reads on the claimed “selecting, by the device and based on the set of service scores, one or more services of the set of services.”
“Causing, by the device, a services package that includes the one or more services to be provided to a user device or an account associated with the user to permit the user device or the account to be used to accept the services package.” McCausland teaches, in col. 14, l. 62 to col. 15, l. 4, “After task 224, a query task 226 determines whether ORU input has been received indicating an acceptance of an action. In practice, an ORU may read or otherwise discuss a proposed action with the customer in a phone conversation. Desirably, the ORU will begin the discussion with lower priority potential actions. This phone conversation may be originated by the customer (reactive mode) or by the ORU (proactive mode). If the customer agrees to accept the action, then the ORU may 
	Sun teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by McCausland:
Each of the claimed “first set of” “features,” “second set of” “features,” and “third set of” “features” includes “weighted features.” Sun teaches, in its abstract on p. 1616, “a new classification algorithm using SVM based on weighted features is proposed in this paper.”
	Sun teaches issues related to classification problems (see abstract, p. 1616), similar to the claimed invention and to McCausland. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the various factors of McCausland (including customer vulnerability, worth, and problem factors), to be weighted as in Sun, to harness the advantages for using machine learning for classification, wherein the classification accuracy of the classifier is enhanced, as taught by Sun (see abstract, p. 1616).
	Sabbeh teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of McCausland and Sun:
The claimed “identifying” is “by using a first data model to process the first set of weighted features.” As explained above, the combination of McCausland and Sun already teaches the claimed “process the first set of weighted features.” Sabbeh teaches, in its abstract on p. 273, “CRM systems use machine-learning 
	Sabbeh teaches customer retention and use of machine learning, similar to the claimed invention and to the combination of McCausland and Sun. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer vulnerability processing of the combination of McCausland and Sun, to include use of machine learning models as in Sabbeh, because of the accuracy of results generated by the machine learning models, and because machine learning techniques have been widely used for evaluating the probability of customers to churn, as taught by Sabbeh (see under headings “A. Contribution” and “II. Machine-Learning for Churn Prediction” on p. 274).
	Haponik teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sun, and Sabbeh:
The claimed “determining” is “by using a second data model to process the second set of weighted features.” Haponik teaches, on p. 3/10, “Machine Learning gives you an opportunity to create self-learning models, which will have to make an appropriate task in the future e.g. predict customer churn, predict customer lifetime value (LTV).” The machine learning model in Haponik reads on the claimed “second data model.” As explained above, the combination of McCausland and Sun already teaches aspects that read on the claimed “second set of weighted features” for use as inputs.

	Kim teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sun, Sabbeh, and Haponik:
The claimed “determining” is “by the device and by using a third data model.” Kim teaches, in para. [0103], “the data mining and machine learning unit 248 calculates a score indicating a user interest level for each of device activities depending on predetermined user interest level weighted criteria.” The machine learning unit in Kim reads on the claimed “third data model.”
	Kim teaches providing coupons, discount services, and the like, to user (see para. [0006]), similar to the claimed invention and to the combination of McCausland, Sun, Sabbeh, and Haponik. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer problem processing of the combination of McCausland, Sun, Sabbeh, and Haponik, to include use of the machine learning unit of Kim, to facilitate sending coupons, discount services, and the like to users in a way that the users tend to no dismiss the sent items as spam messages, as taught by Kim (see para. [0008]).
	Regarding claim 2, the combination of McCausland, Sun, Sabbeh, Haponik, and Kim teaches the following limitations:
“The method of claim 1, wherein determining the first set of weighted features comprises: determining a first set of features by processing the user data and the 
“Determining a first set of weights by processing the first set of features using one or more feature weighting techniques that are driven by machine learning.” Sun teaches, in its abstract on p. 1616, “a new classification algorithm using SVM based on weighted features is proposed in this paper.” Sun teaches, on p. 1616, “First, the deviation between two random variables is defined, and the weights of every feature are determined by using the principle of maximizing deviations between categories, then the value of same feature for all samples is weighted by the corresponding weights of samples, respectively. Finally the samples are used for SVM training and testing. The determining of weights in Sun reads on the claimed “determining a first set of weights.” Maximizing deviations between categories and weighting values in Sun reads on the claimed “processing the first set of features using one or more feature weighting techniques.” The involvement of SVM training in Sun reads on the claimed “driven by machine learning.”
“Determining the first set of weighted features by assigning the first set of weights to the first set of features.” See the immediately preceding bullet point. The weighting of values in Sun reads on the claimed “assigning the first set of weights to the first set of features.” The rationales for combining the teachings of Sun with those of the other cited references, from the rejection of claim 1 above, also apply to this rejection of claim 2.
	Regarding claim 3, the combination of McCausland, Sun, Sabbeh, Haponik, and Kim teaches the following limitations:
“The method of claim 1, further comprising: performing, before identifying the subgroup of users, an evaluation on a set of data models that are capable of predicting when users will stop using the service provider.” As explained in the rejection of claim 1 above, McCausland teaches identifying vulnerable customers, which reads on the claimed “identifying the subgroup of users;” Sabbeh teaches machine learning models that read on the claimed “set of data models;” Sabbeh teaches using the models for customer retention and churn prediction, which reads on the claimed “capable of predicting when users will stop using the service provider.” Additionally, Sabbeh teaches, in its abstract on p. 273, “compare and analyze the performance of different machine learning techniques,” which reads on the claimed “evaluation on a set of data models.” It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the customer vulnerability processing of the combination of McCausland, Sun, Sabbeh, Haponik, and Kim, to include the comparing and analyzing of the performance of machine learning techniques of Sabbeh, for purposes of enhancing accuracy, as taught by Sabbeh (see abstract on p. 273).
“Selecting the first data model, of the set of data models, based on a result of the evaluation.” See the immediately preceding bullet point. Identifying any of the machine learning techniques as outperforming others in terms of accuracy in Sabbeh (see abstract on p. 273), recommending machine learning techniques based on accuracy in Sabbeh (see id.), and the application of one or more machine learning techniques by organizations and vendors in Sabbeh (see id.), read on the claimed “selecting the first data model.”
	Regarding claim 4, the combination of McCausland, Sun, Sabbeh, Haponik, and Kim teaches the following limitations:
“The method of claim 1, further comprising: performing, before determining the set of user scores, an evaluation on a set of data models that are capable of predicting value that the subgroup of users provide to the service provider.” As explained in the rejection of claim 1 above, McCausland teaches identifying customer worth, which reads on the claimed “determining the set of user scores;” Haponik teaches machine learning models that read on the claimed “set of data models;” and Haponik teaches using the models for predicting customer lifetime value, which reads on the claimed “capable of predicting value that the subgroup of users provide to the service provider.” Additionally, Sabbeh teaches, in its abstract on p. 273, “compare and analyze the performance of different machine learning techniques,” which reads on the claimed “evaluation on a set of data models.” It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the customer worth processing of the combination of McCausland, Sun, Sabbeh, Haponik, and Kim, to include the comparing and analyzing of the performance of machine learning techniques of Sabbeh, for purposes of enhancing accuracy, as taught by Sabbeh (see abstract on p. 273).
“Selecting the second data model, of the set of data models, based on a result of the evaluation.” See the immediately preceding bullet point. Identifying any of the machine learning techniques as outperforming others in terms of accuracy in Sabbeh (see abstract on p. 273), recommending machine learning techniques based on accuracy in Sabbeh (see id.), and the application of one or more machine learning techniques by organizations and vendors in Sabbeh (see id.), read on the claimed “selecting the second data model.”
	Regarding claim 5, the combination of McCausland, Sun, Sabbeh, Haponik, and Kim teaches the following limitations:
“The method of claim 1, further comprising: performing, before determining the set of service scores, an evaluation on a set of data models that are capable of predicting levels of interest of the user in a set of services.” As explained in the rejection of claim 1 above, McCausland teaches identifying customer problems, which reads on the claimed “determining the set of service scores;” Kim teaches machine learning units that read on the claimed “set of data models;” and Kim teaches using the units for calculating user interest levels, which reads on the claimed “capable of predicting levels of interest of the user in a set of services.” Additionally, Sabbeh teaches, in its abstract on p. 273, “compare and analyze the performance of different machine learning techniques,” which reads on the claimed “evaluation on a set of data models.” It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the customer problem processing of the combination of McCausland, Sun, Sabbeh, Haponik, and Kim, to include the comparing and analyzing of the performance of machine learning techniques of Sabbeh, for purposes of enhancing accuracy, as taught by Sabbeh (see abstract on p. 273).
“Selecting the third data model, of the set of data models, based on a result of the evaluation.” See the immediately preceding bullet point. Identifying any of the machine learning techniques as outperforming others in terms of accuracy in Sabbeh (see abstract on p. 273), recommending machine learning techniques based on accuracy in Sabbeh (see id.), and the application of one or more machine learning techniques by organizations and vendors in Sabbeh (see id.), read on the claimed “selecting the second data model.”
	Regarding claim 6, the combination of McCausland, Sun, Sabbeh, Haponik, and Kim teaches the following limitations:
“The method of claim 1, wherein the first data model comprises a classification artificial intelligence (AI) model.” Sabbeh teaches “machine-learning techniques” (see abstract, p. 273) that read on the claimed “first data model.” Sabbeh teaches that the machine-learning techniques involve classification (see p. 274 at “4) Bayes Algorithm”). Haponik teaches that “Machine Learning is a subset of AI” (see p. 3/10), and thus, machine-learning techniques like those of Sabbeh read on the claimed “classification artificial intelligence (AI) model.”
“Wherein the second data model comprises a regression AI model.” Haponik teaches “Machine Learning” (see p. 3/10) that reads on the claimed “second data model.” Sabbeh teaches that machine learning involves regression (see p. 275 at “a) Random Forest”). Haponik teaches that “Machine Learning is a subset of AI” (see p. 3/10), and thus, machine learning like the type in Haponik reads on the claimed “regression (AI) model.”
“Wherein the third data model comprises a particular classification AI model or a particular regression AI model.” Kim teaches a “machine learning unit” (see para. [0103]) that reads on the claimed “third data model.” Sabbeh teaches that .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McCausland in view of Sun, further in view of Sabbeh, further in view of Haponik, further in view of Kim, and further in view of U.S. Pat. App. Pub. No. 2019/0253558 A1 to Haukioja et al. (hereinafter referred to as “Haukioja”).
	Regarding claim 7, the combination of McCausland, Sun, Sabbeh, Haponik, and Kim teaches the following limitations:
“The method of claim 1, wherein the user data includes the technical support data; wherein the technical support data includes call center data that describes one or more conversations between the user and one or more customer service representatives.” McCausland teaches in Table 2 (see col. 9), consideration of “Customer Service Calls,” “Service Quality,” and “Equipment Problems,” which reads on the claimed “technical support data.” McCausland teaches, in col. 11, ll. 43-46, “the reactive mode may occur in response to an incoming phone call to customer service from a customer. The ORU may elicit identifying information from the caller and enter such information at the ORU's workstation 24 (see FIG. 1).” The information gleaned from the customer phone calls by the ORUs in McCausland reads on the claimed “wherein the technical support data includes call center data that describes one or more conversations between the user and one or more customer service representatives.”
“Wherein identifying the subgroup of users comprises: providing the first set of weighted features as input to the first data model to cause the first data model to output a churn score that represents a predicted likelihood that the user stops using the service provider.” McCausland teaches, in col. 5, l. 65 to col. 6, l. 6, “Process 68 includes a task 70 which identifies churn factor prediction data items. These data items are categories of data recorded in customer/unit entity 66 or derived from data recorded in customer/unit entity 66. Desirably, only a few churn factors are identified which have strong predictive authority over the churn phenomenon. Table 1 lists example churn factors which a cellular telecommunication provider organization may find to have strong predictive authority over the churn phenomenon.” McCausland teaches, in col. 11, l. 67 to col. 12, l. 1-3, “From the identified cell, task 146 either extracts or derives the likelihood of churn for this customer/unit, which is also called vulnerability. After task 146, a task 148 configures a vulnerability graphic in response to the vulnerability determined above in task 146. In the preferred embodiment, this graphic includes from zero to five cherry bomb images where the number of cherry bomb images increase in response to increasing vulnerability.” The identification of customers/units as vulnerable in McCausland reads on the claimed “identifying the subgroup of users.” The providing of churn factor prediction items and their related values, for purposes of determining vulnerability levels, in McCausland, reads on the claimed “providing the first set of” “features as input” “to output a churn score that represents a predicted likelihood that the user stops using the service provider.” As explained above in the rejection of claim 1, Sun teaches “weighted features” (see abstract on p. 1616) that read on the claimed “weighted features.” Data flowing into and out of the machine-
	Haukioja teaches limitations below of claim 7 that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sun, Sabbeh, Haponik, and Kim:
“Wherein the churn score is based on a sentiment analysis of the one or more conversations between the user and the one or more customer service representatives.” Haukioja teaches, in its abstract, “customer calls are computationally sampled for speaker diarization and voice isolation, speech emotion recognition, unique salient feature extraction, reference pattern template matching, and automatic speech recognition. The system is adaptively programmable for recognizing and predicting SLA metrics such as: customer satisfaction, issue resolution, appropriate agent greeting and identification, customer understanding, acknowledgment, abandonment, sales attempts, and customer retention, etc. Rating scores are assigned to SLA metrics by intelligent speech emotion pattern recognition and machine learning algorithm.” The customer retention metric in Haukioja reads on the claimed “churn score,” the metrics being based on speech emotion recognition in Haukioja reads on the claimed “based on a sentiment analysis of the one or more conversations,” and the customer calls in Haukioja read on the claimed “conversations between the user and the one or more customer service representatives.”
	Haukioja teaches analytics involving customer retention (see abstract), similar to the claimed invention and to the combination of McCausland, Sun, Sabbeh, Haponik, and Kim. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer vulnerability processing of the combination of McCausland, Sun, Sabbeh, Haponik, and Kim, to include sentiment analysis of .
	Claims 8-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McCausland in view of Sabbeh, further in view of Haponik, and further in view of Kim.
	Regarding claim 8, McCausland teaches the following limitations:
“A device, comprising: one or more memories; and one or more processors, operatively coupled to the one or more memories, to: receive user data associated with a group of users who have accounts with a service provider, wherein the user data includes at least one of user account data, user behavioral data, or technical support data.” FIGS. 1 and 2 of McCausland read on the claimed “device.” McCausland teaches, in col. 3, ll. 49-52, “System 20 includes a server host computer 22 coupled to any number of client workstations 24 through a local area network 26.” McCausland teaches, in col. 4, ll. 4-10, “Data feeds 30 transport data from various data generating and storage facilities, such as a mobile switching center 32, a billing system 34, a customer service system 36, and other systems 38. Other systems 38 may include, for example, a customer activation system and/or additional mobile switching centers 32, billing systems 34 and customer service systems 36.” McCausland teaches, in col. 4, ll. 20-30, “Such records detail whether or not calls have been dropped, call durations, feature usage, called parties, and the like. Typically, such records are provided as they are created by switching center 32. Billing system 34 provides customer dossier information, customer equipment or unit identification information, billing plan information, and accounting information, such as monthly billed amounts and amounts currently owed. In addition, billing system 34 provides information indicating when a customer deactivates an account.” The “database” in FIG. 2 of McCausland reads on the claimed “one or more memories.” The client 
“Determine, by processing the user data, user statistics data for the group of users.” McCausland teaches, in col. 4, ll. 20-22, “Such records detail whether or not calls have been dropped, call durations, feature usage, called parties, and the like.” The determining of call durations based on records in McCausland reads on the claimed “determine” “user statistics data for the group of users.” The operation of at least the “normalizer” in FIG. 2 of McCausland reads on the claimed “by processing the user data.”
“Determine, by processing the user data and the user statistics data, a first set of features that are indicative of contributing to user churn rates.” McCausland teaches, in col. 5, l. 65 to col. 6, l. 6, “Process 68 includes a task 70 which identifies churn factor prediction data items. These data items are categories of data recorded in customer/unit entity 66 or derived from data recorded in customer/unit entity 66. Desirably, only a few churn factors are identified which have strong predictive authority over the churn phenomenon. Table 1 lists example churn factors which a cellular telecommunication provider organization may find to have strong predictive authority over the churn phenomenon.” The determining of churn factor prediction data items and related values in McCausland reads on the claimed “determine” “”a first set of features that are 
“Identify” “a subgroup of users, of the group of users, that are predicted to stop using the service provider.” McCausland teaches, in col. 11, l. 67 to col. 12, l. 1-3, “From the identified cell, task 146 either extracts or derives the likelihood of churn for this customer/unit, which is also called vulnerability. After task 146, a task 148 configures a vulnerability graphic in response to the vulnerability determined above in task 146. In the preferred embodiment, this graphic includes from zero to five cherry bomb images where the number of cherry bomb images increase in response to increasing vulnerability.” The recognition of customers as having similar vulnerability values in McCausland reads on the claimed “identify” “a subgroup of users, of the group of users.” The customers having high vulnerability values in McCausland reads on the claimed “subgroup of users” “that are predicted to stop using the service provider.”
“Determine, by processing a subset of the user data that corresponds to the subgroup of users who have been identified, a second set of features that are indicative of value that the subgroup of users provide to the service provider.” McCausland teaches, in col. 9, ll. 64-66, “Customer worth factors which a cellular telecommunications provider may find applicable are listed in Table 3.” McCausland teaches, in col. 12, ll. 16-20, “As shown in FIG. 6, program control enters a process 150 upon exiting process 140. Process 150 determines customer worth for the customer identified above in process 128 and is discussed in connection with the flow chart presented in FIG. 9.” The determining of customer worth factors and associated values in McCausland reads on the claimed “determine” “a second set of features that are indicative of value that the 
“Determine” “a set of user scores for the subgroup of users, wherein a user score, of the set of user scores, represents a predicted value that a particular user is to provide to the service provider.” McCausland teaches, in col. 12, ll. 16-20, “As shown in FIG. 6, program control enters a process 150 upon exiting process 140. Process 150 determines customer worth for the customer identified above in process 128 and is discussed in connection with the flow chart presented in FIG. 9.” McCausland teaches, in col. 12, ll. 30-33, “a task 156 calculates a single summary statistic that describes the customer worth.” The determining of customer worth in McCausland reads on the claimed “determine” “a set of user scores” and “wherein a user score, of the set of user scores, represents a predicted value that a particular user is to provide to the service provider.” The determining of customer worth being downstream from the determining of customer vulnerability in McCausland reads on the claimed “for the subgroup of users.”
“Identify, based on the set of user scores, one or more users, of the subgroup of users, as targets that are to be offered one or more additional services.” McCausland teaches, in col. 8, ll. 41-48, “As a result of procedure 88, churn likelihood and customer worth are determined for each customer. Based upon one or more of these parameters, customer/units are automatically distributed among ORUs. As discussed below, the ORUs may, in response to the automatic assignment of customers, proactively contact the customers and propose offers and actions which ameliorate churn.” The distributing of customer/units based on 
“Determine, by processing particular user data that corresponds to a user of the one or more users who have been identified as targets, a third set of features that are indicative of a level of interest in particular services.” McCausland teaches, in col. 8, ll. 49-53, “A define customer problem parameters procedure 106 of process 86 allows an administrator to define potential customer problem factors and parameters related thereto and to store these parameters in a customer problem parameter entity 108 of database 42.” McCausland teaches, in col. 8, ll. 62-64, “Potential customer problem factors which a cellular telecommunications provider may find applicable are listed in Table 2.” McCausland teaches, in col. 12, ll. 15 and 16, “As shown in FIG. 6, program control enters a process 160 upon exiting process 150.” McCausland teaches, in col. 12, ll. 53-62, “a task 164 gets quantized values for the various customer problem factors. Task 164 obtains these quantized values by extracting data for the customer problem factors for this customer/unit from customer/unit entity 66 and scaling and normalizing in accordance with the range parameters obtained in task 162. After task 164, a task 166 calculates summary statistics that describe each potential customer problem factor. In the preferred embodiment, task 166 generates a score in the range of 0-5 for each customer problem factor.” The establishing and calculating of statistics related to customer problem factors in McCausland reads on the claimed “determine” “a third set of features that are 
“Determine” “a set of service scores that represent predicted levels of interest of the user in a set of services.” McCausland teaches, in col. 12, ll. 53-62, “a task 164 gets quantized values for the various customer problem factors. Task 164 obtains these quantized values by extracting data for the customer problem factors for this customer/unit from customer/unit entity 66 and scaling and normalizing in accordance with the range parameters obtained in task 162. After task 164, a task 166 calculates summary statistics that describe each potential customer problem factor. In the preferred embodiment, task 166 generates a score in the range of 0-5 for each customer problem factor.” The calculating of quantized values in McCausland reads on the claimed “determine” “a set of service scores that represent predicted levels of interest of the user in a set of services,” wherein customer problems and values based thereon are indicative of “levels of interest” in solutions to the customer problems.
“Select, based on the set of service scores, one or more services of the set of services.” McCausland teaches, in col. 14, ll. 44-50, “Referring back to FIG. 6, at task 188 an ORU may click the ‘actions’ tab of section 182 (see FIG. 11) to perform a customer action proposals process 218. Process 218 is discussed in 
“Cause a services package that includes the one or more services to be provided to a user device or an account associated with the user.” McCausland teaches, in col. 14, l. 62 to col. 15, l. 4, “After task 224, a query task 226 determines whether ORU input has been received indicating an acceptance of an action. In practice, an ORU may read or otherwise discuss a proposed action with the customer in a phone conversation. Desirably, the ORU will begin the discussion with lower priority potential actions. This phone conversation may be originated by the customer (reactive mode) or by the ORU (proactive mode). If the customer agrees to accept the action, then the ORU may click an ‘accept’ button on the screen.” The communicating of the proposed action to the customer in McCausland reads on the claimed “cause a services package that includes the one or more services to be provided to a user device or an account associated with the user.”
	Sabbeh teaches limitations below of claim 8 that do not appear to be explicitly taught in their entirety by McCausland:
The claimed “identify” step involves “by using a first module of a data model to process the first set of features.” As explained above, McCausland already 
	Sabbeh teaches customer retention, similar to the claimed invention and to McCausland. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer vulnerability processing of McCausland, to include use of machine learning models as in Sabbeh, because of the accuracy of results generated by the machine learning models, and because machine learning techniques have been widely used for evaluating the probability of customers to churn, as taught by Sabbeh (see under headings “A. Contribution” and “II. Machine-Learning for Churn Prediction” on p. 274).
	Haponik teaches limitations below of claim 8 that do not appear to be explicitly taught in their entirety by the combination of McCausland and Sabbeh:
The claimed “determine” step involves “by using a second module of the data model to process the second set of features.” Haponik teaches, on p. 3/10, “Machine Learning gives you an opportunity to create self-learning models, which will have to make an appropriate task in the future e.g. predict customer churn, predict customer lifetime value (LTV).” The machine learning model in Haponik reads on the claimed “second module of the data model.” As explained above, McCausland already teaches aspects that read on the claimed “second set of features” for use as inputs.

	Kim teaches limitations below of claim 8 that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sabbeh, and Haponik:
The claimed “determine” step involves “by using a third module of the data model to process the third set of features.” Kim teaches, in para. [0103], “the data mining and machine learning unit 248 calculates a score indicating a user interest level for each of device activities depending on predetermined user interest level weighted criteria.” The machine learning unit in Kim reads on the claimed “third module of the data model.” As explained above, McCausland already teaches aspects that read on the claimed “third set of features” for use as inputs.
	Kim teaches providing coupons, discount services, and the like, to user (see para. [0006]), similar to the claimed invention and to the combination of McCausland, Sabbeh, and Haponik. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer problem processing of the combination of McCausland, Sabbeh, and Haponik, to include use of the machine learning unit of Kim, to facilitate sending coupons, discount services, and the like to users in a way that the users tend to no dismiss the sent items as spam messages, as taught by Kim (see para. [0008]).

“The device of claim 8, wherein the one or more processors are further to: train the second module of the data model by using one or more machine learning techniques to process historical user data.” McCausland already teaches processing of records data (see col. 4, ll. 17-33) that reads on the claimed “process historical user data.” Haponik teaches, on p. 4/10, “data could be used by Machine Learning models. AI models during the training process will find correlations, uncover hidden patterns in data and create the final algorithm for churn prediction,” wherein the “data” includes “Purchases transaction history.” The training process performed on the models in Haponik reads on the claimed “train the second module of the data model by using one or more machine learning techniques,” and utilizing transaction history in the training reads on the claimed “to process historical user data.”
“Wherein the one or more machine learning techniques are used to identify a set of correlations between user behavior of users and particular value that the users add to the service provider.” See the immediately preceding bullet point. The finding of correlations during the training process in Haponik reads on the claimed “machine learning techniques are used to identify a set of correlations.” The relationship between the data involved in the training process in Haponik, and metrics like LTV (see p. 7/10), reads on the claimed “set of correlations between user behavior of users and particular value that the users add to the service provider.” The rationales for combining the teachings of Haponik with those of the other cited references, from the rejection of claim 8 above, also apply to this rejection of claim 9.

“The device of claim 8, wherein the one or more processors are further to: select, before identifying the subgroup of users, the first module of the data model, of a first set of available modules, based on a first evaluation of the first set of available modules; select, before determining the set of user scores, the second module of the data model, of a second set of available modules, based on a second evaluation of the second set of available modules; and select, before determining the set of service scores, the third module of the data model, of a third set of available modules, based on a third evaluation of the third set of available modules.” Identifying any of the machine learning techniques as outperforming others in terms of accuracy in Sabbeh (see abstract on p. 273), recommending machine learning techniques based on accuracy in Sabbeh (see id.), and the application of one or more machine learning techniques by organizations and vendors in Sabbeh (see id.), read on the claimed “select” “the first module of the data model” “based on a first evaluation,” “select” “the second module of the data model” “based on a second evaluation,” and “select” “the third module of the data model” “based on a third evaluation.” The use of the chosen machine learning techniques of Sabbeh to determine customer vulnerability in McCausland and Sabbeh, customer worth in McCausland and Haponik, and customer problems in McCausland and Kim, means that the machine learning techniques are necessarily established according to the claimed “before identifying the subgroup of users,” “before determining the set of user scores,” and “before determining the set of service scores.” It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the customer vulnerability, customer 
	Regarding claim 12, the combination of McCausland, Sabbeh, Haponik, and Kim teaches the following limitations:
“The device of claim 8, wherein each user, of the subgroup of users, is predicted to stop using the service provider within a particular period of time.” McCausland teaches, in col. 12, ll. 1-3, “task 146 either extracts or derives the likelihood of churn for this customer/unit, which is also called vulnerability.” The likelihood of churn of customers/units in McCausland reads on the claimed “wherein each user” “is predicted to stop using the service provider within a particular period of time.” The claimed “particular period of time” may include any period of time between when the likelihood of churn is determined and when the customer churns, as one example.
	Regarding claim 13, the combination of McCausland, Sabbeh, Haponik, and Kim teaches the following limitations:
“The device of claim 8, wherein the one or more processors are further to: receive a set of network performance indicator (NPI) values that measure network performance of a network that is accessible to user devices associated with the group of users over a given time period.” McCausland teaches, in col. 3, ll. 41-47, “system 20 may be useful for any organization and particularly for an organization that provides communications and/or information services, such as cellular telecommunication providers, paging service providers, cable television providers, on-line database providers, long-distance telecommunication service providers, and the like.” McCausland teaches, in col. 4, ll. 9-12, “Such systems 
“Wherein the one or more processors, when determining the first set of features, are to: determine, as part of the first set of features, one or more additional features by using one or more feature determination techniques to process the set of NPI values.” McCausland teaches, in col. 4, ll. 42-44, “Normalizer 44 translates data feeds 30, either directly or from data collector 40, into consistently formatted data usable by system 20.” The normalizing of data feeds in McCausland reads on the claimed “determine, as part of the first set of features, one or more additional features by using one or more feature determination techniques to process the set of NPI values,” wherein the associated translating, formatting, and the like, in McCausland, reads on the claimed “feature determination techniques to process the set of NPI values.”
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McCausland in view of Sabbeh, further in view of Haponik, further in view of Kim, and further in view of Sun.
Regarding claim 11, Sun teaches the following limitations that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sabbeh, Haponik, and Kim:
“The device of claim 8, wherein the first set of features are a first set of weighted features; wherein the second set of features are a second set of weighted features; and wherein the third set of features are a third set of weighted features.” Sun teaches, in its abstract on p. 1616, “a new classification algorithm using SVM based on weighted features is proposed in this paper.”
	Sun teaches issues related to classification problems (see abstract, p. 1616), similar to the claimed invention and to the combination of McCausland, Sabbeh, Haponik, and Kim. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the various factors of the combination of McCausland, Sabbeh, Haponik, and Kim (including customer vulnerability, worth, and problem factors), to be weighted as in Sun, to harness the advantages for using machine learning for classification, wherein the classification accuracy of the classifier is enhanced, as taught by Sun (see abstract, p. 1616).
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McCausland in view of Sabbeh, further in view of Haponik, further in view of Kim, and further in view of U.S. Pat. App. Pub. No. 2020/0319857 A1 to Lonial et al. (hereinafter referred to as “Lonial”).
	Regarding claim 14, the combination of McCausland, Sabbeh, Haponik, and Kim teaches the following limitations:
“The device of claim 8” “wherein the one or more processors, when identifying the subgroup of users, are to: provide the second set of features as input to the second module of the data model to cause the second module to output a particular user score that corresponds to the user.” McCausland teaches, in col. 12, ll. 16-20, “As shown in FIG. 6, program control enters a process 150 upon exiting process 140. Process 150 determines customer worth for the customer 
	Lonial teaches limitations below of claim 14 that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sabbeh, Haponik, and Kim:
“Wherein the user data further includes online footprint data, wherein the online footprint data includes data that describes a set of reviews that the user has made relating to the service provider.” Lonial teaches, in para. [0129], use of “customer product reviews.” The customer product reviews in Lonial read on the claimed “online footprint data, wherein the online footprint data includes data that describes a set of reviews that the user has made relating to the service provider.”
“Wherein the particular user score is based on a sentiment analysis of the set of reviews that the user has made.” Lonial teaches, in para. [0129], “building sentiment analysis models of customer product reviews; and (b) use Decision 
 	Lonial teaches customer analytics and customer behavior analysis (see between paras. [0127] and [0128]), similar to the claimed invention and to the combination of McCausland, Sabbeh, Haponik, and Kim. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer evaluation processes (for evaluating vulnerability, worth, and/or problems) of the combination of McCausland, Sabbeh, Haponik, and Kim, to include the use of customer reviews and sentiment analysis of Lonial, because doing so provides additional customer intelligence for use in segmenting customers and making customer behavior predictions, as taught by Lonial (see para. [0128] and [0129]).
	Claims 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCausland in view of Sun, further in view of Sabbeh, and further in view of Kim.
	Regarding claim 15, McCausland teaches the following limitations:
“A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: receive user data associated with a group of users who have accounts with a service provider, wherein the user data includes user account data and user behavioral data.” McCausland teaches, in col. 4, ll. 4-10, “Data feeds 30 transport data from various data generating and storage facilities, such as a mobile switching center 32, a billing system 34, a customer service system 36, and other systems 38. Other systems 38 may include, for example, a customer activation system and/or additional 
“Receive a set of network performance indicator (NPI) values that measure network performance of a network that is accessible to user devices associated with the group of users.” McCausland teaches, in col. 3, ll. 41-47, “system 20 may be useful for any organization and particularly for an organization that provides communications and/or information services, such as cellular telecommunication providers, paging service providers, cable television providers, on-line database providers, long-distance telecommunication service 
“Determine, by processing the user data and the set of NPI values, a first set of” “features that are indicative of contributing to user churn rates.” McCausland teaches, in col. 5, l. 65 to col. 6, l. 6, “Process 68 includes a task 70 which identifies churn factor prediction data items. These data items are categories of data recorded in customer/unit entity 66 or derived from data recorded in customer/unit entity 66. Desirably, only a few churn factors are identified which have strong predictive authority over the churn phenomenon. Table 1 lists example churn factors which a cellular telecommunication provider organization may find to have strong predictive authority over the churn phenomenon.” The identifying of the churn factors in Table 1 based on record data of customers/units in McCausland reads on the claimed “determine, by processing the user data and the set of NPI values, a first set of” “features that are indicative of contributing to user churn rates.”
“Identify, by performing a first” “analysis of the first set of” “features, a subgroup of users, of the group of users, that are predicted to stop using the service provider.” McCausland teaches, in col. 11, l. 67 to col. 12, l. 1-3, “From the identified cell, task 146 either extracts or derives the likelihood of churn for this customer/unit, which is also called vulnerability. After task 146, a task 148 configures a vulnerability graphic in response to the vulnerability determined above in task 146. In the preferred embodiment, this graphic includes from zero to five cherry bomb images where the number of cherry bomb images increase in response to increasing vulnerability.” The recognition of customers as having similar vulnerability values in McCausland reads on the claimed “identifying, by the device” “a subgroup of users, of the group of users.” The customers having high vulnerability values in McCausland reads on the claimed “subgroup of users” “that are predicted to stop using the service provider for the one or more services.” 
“Determine, by processing a subset of the user data that corresponds to the subgroup of users, a second set of” “features that are indicative of a level of interest in particular services.” McCausland teaches, in col. 8, ll. 49-53, “A define customer problem parameters procedure 106 of process 86 allows an administrator to define potential customer problem factors and parameters related thereto and to store these parameters in a customer problem parameter entity 108 of database 42.” McCausland teaches, in col. 8, ll. 62-64, “Potential customer problem factors which a cellular telecommunications provider may find applicable are listed in Table 2.” McCausland teaches, in col. 12, ll. 15 and 16, “As shown in FIG. 6, program control enters a process 160 upon exiting process 150.” McCausland teaches, in col. 12, ll. 53-62, “a task 164 gets quantized values for the various customer problem factors. Task 164 obtains these 
“Determine, by performing a second” “analysis of the second set of” “features, a set of service scores that represent predicted levels of interest that the subgroup of users have in a set of services.” McCausland teaches, in col. 12, ll. 53-62, “a task 164 gets quantized values for the various customer problem factors. Task 164 obtains these quantized values by extracting data for the customer problem factors for this customer/unit from customer/unit entity 66 and scaling and normalizing in accordance with the range parameters obtained in task 162. After task 164, a task 166 calculates summary statistics that describe each potential customer problem factor. In the preferred embodiment, task 166 generates a score in the range of 0-5 for each customer problem factor.” The calculating of 
“Select, for a user, of the subgroup of users, one or more services of the set of services based on particular service scores of the set of service scores.” McCausland teaches, in col. 14, ll. 44-50, “Referring back to FIG. 6, at task 188 an ORU may click the ‘actions’ tab of section 182 (see FIG. 11) to perform a customer action proposals process 218. Process 218 is discussed in more detail in connection with the flow chart of FIG. 13. Referring to FIG. 13, process 218 includes a task 220, which identifies one selected potential customer problem.”  McCausland teaches, in col. 14, ll. 58-62, “After task 220, a task 222 gets actions and associated priorities and reaction times which are associated with the selected potential customer problem in actions entity 112. Next, a task 224 displays the actions and associated priorities and reaction times to the ORU.” The selecting of actions in McCausland, based on the customer problems, reads on the claimed “selecting, by the device and based on the set of service scores, one or more services of the set of services.”
“Cause a services package that includes the one or more services to be provided to a user device or an account associated with the user to permit user device or the account to be used to accept the services package.” McCausland teaches, in col. 14, l. 62 to col. 15, l. 4, “After task 224, a query task 226 determines whether ORU input has been received indicating an acceptance of an action. In practice, an ORU may read or otherwise discuss a proposed action with the customer in a phone conversation. Desirably, the ORU will begin the discussion with lower 
	Sun teaches limitations below of claim 15 that do not appear to be explicitly taught in their entirety by McCausland:
Each of the claimed “first set of” “features” and the “second set of” “features” includes “weighted features.” Sun teaches, in its abstract on p. 1616, “a new classification algorithm using SVM based on weighted features is proposed in this paper.”
	Sun teaches issues related to classification problems (see abstract, p. 1616), similar to the claimed invention and to McCausland. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the various factors of McCausland (including customer vulnerability and problem factors), to be weighted as in Sun, to harness the advantages for using machine learning for classification, wherein the classification accuracy of the classifier is enhanced, as taught by Sun (see abstract, p. 1616).
	Sabbeh teaches limitations below of claim 15 that do not appear to be explicitly taught in their entirety by the combination of McCausland and Sun:
Wherein the claimed “first” “analysis” includes a “first machine-learning-driven analysis.” Sabbeh teaches, in its abstract on p. 273, “CRM systems use 
	Sabbeh teaches customer retention and use of machine learning, similar to the claimed invention and to the combination of McCausland and Sun. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer vulnerability processing of the combination of McCausland and Sun, to include use of machine learning models as in Sabbeh, because of the accuracy of results generated by the machine learning models, and because machine learning techniques have been widely used for evaluating the probability of customers to churn, as taught by Sabbeh (see under headings “A. Contribution” and “II. Machine-Learning for Churn Prediction” on p. 274).
	Kim teaches limitations below of claim 15 that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sun, and Sabbeh:
Wherein the claimed “second” “analysis” includes a “second machine-learning-driven analysis.” Kim teaches, in para. [0103], “the data mining and machine learning unit 248 calculates a score indicating a user interest level for each of device activities depending on predetermined user interest level weighted criteria.” The performance of the machine learning unit in Kim reads on the claimed “second machine-learning-driven analysis.”
	Kim teaches providing coupons, discount services, and the like, to user (see para. [0006]), similar to the claimed invention and to the combination of McCausland, Sun, and Sabbeh. It would have been obvious to a person having ordinary skill in the art, before the 
	Regarding claim 18, the combination of McCausland, Sun, Sabbeh, and Kim teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: perform a first evaluation on a first set of data models that are capable of being used as part of the first machine-learning-driven analysis, select a first data model, of the first set of data models, based on a result of the first evaluation.” Sabbeh teaches, in its abstract on p. 273, “compare and analyze the performance of different machine learning techniques,” which reads on the claimed “perform a first evaluation on a first set of data models that are capable of being used as part of the first machine-learning-driven analysis.” Identifying any of the machine learning techniques as outperforming others in terms of accuracy in Sabbeh (see abstract on p. 273), recommending machine learning techniques based on accuracy in Sabbeh (see id.), and the application of one or more machine learning techniques by organizations and vendors in Sabbeh (see id.), read on the claimed “select a first data model” “based on a result of the first evaluation.” It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the customer vulnerability processing of the combination of McCausland, Sun, Sabbeh, and Kim, to include the comparing and analyzing of 
“Perform a second evaluation on a second set of data models that are capable of being used as part of the second machine-learning-driven analysis; and select a second data model, of the second set of data models, based on a result of the second evaluation.” See the immediately preceding bullet point. Sabbeh teaches, in its abstract on p. 273, “compare and analyze the performance of different machine learning techniques,” which reads on the claimed “perform a second evaluation on a second set of data models that are capable of being used as part of the second machine-learning-driven analysis.” Identifying any of the machine learning techniques as outperforming others in terms of accuracy in Sabbeh (see abstract on p. 273), recommending machine learning techniques based on accuracy in Sabbeh (see id.), and the application of one or more machine learning techniques by organizations and vendors in Sabbeh (see id.), read on the claimed “select a second data model, of the second set of data models, based on a result of the second evaluation.”
	Regarding claim 19, the combination of McCausland, Sun, Sabbeh, and Kim teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to determine the second set of weighted features, cause the one or more processors to: determine a set of features by processing the subset of the user data that corresponds to the subgroup of users, determine a set of weights by processing the set of features using one or more feature weighting techniques, and determine the second set of weighted features by assigning the set of weights to the set of features.” McCausland teaches determining customer problem factors and .
	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCausland in view of Sun, further in view of Sabbeh, further in view of Kim, and further in view of Haponik.
	Regarding claim 16, the combination of McCausland, Sun, Sabbeh, and Kim teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine, by processing the subset of the user data that corresponds to the subgroup of users who have been identified, a third 
“Determine, by performing a third” “analysis of the third set of weighted features, a set of user scores for the subgroup of users, wherein the set of user scores represents predicted value that the subgroup of users provide to the service provider.” McCausland teaches, in col. 9, ll. 64-66, “Customer worth factors which a cellular telecommunications provider may find applicable are listed in Table 3.” McCausland teaches, in col. 12, ll. 16-20, “As shown in FIG. 6, program control enters a process 150 upon exiting process 140. Process 150 determines customer worth for the customer identified above in process 128 and is discussed in connection with the flow chart presented in FIG. 9.” The determining of customer worth factors and associated values in McCausland reads on the claimed “determine, by performing a third” “analysis of the third set of” “features, 
“Identify, based on the set of user scores, one or more users, of the subgroup of users, as targets that are to be offered one or more additional services.” McCausland teaches, in col. 8, ll. 41-48, “As a result of procedure 88, churn likelihood and customer worth are determined for each customer. Based upon one or more of these parameters, customer/units are automatically distributed among ORUs. As discussed below, the ORUs may, in response to the automatic assignment of customers, proactively contact the customers and propose offers and actions which ameliorate churn.” The distributing of customer/units based on churn likelihood and customer worth values in McCausland reads on the claimed “identify, based on the set of user scores, one or more users, of the subgroup of users.” The customer/units with higher churn likelihood and customer worth values in McCausland read on the claimed “targets that are to be offered one or more additional services,” wherein the actions to ameliorate churn in McCausland read on the claimed “additional services.”
“Wherein the set of service scores determined by performing the second machine-learning-driven analysis represent predicted levels of interest that the one or more users have in the set of services.” McCausland teaches, in col. 12, ll. 53-62, “a task 164 gets quantized values for the various customer problem factors. Task 164 obtains these quantized values by extracting data for the customer problem factors for this customer/unit from customer/unit entity 66 and 
	Haponik teaches limitations below of claim 16 that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sun, Sabbeh, and Kim:
The claimed “third” “analysis” includes a “third machine-learning-driven analysis.” Haponik teaches, on p. 3/10, “Machine Learning gives you an opportunity to create self-learning models, which will have to make an appropriate task in the future e.g. predict customer churn, predict customer lifetime value (LTV).” Performance of the machine learning model in Haponik reads on the claimed “third machine-learning-driven analysis.”
	Haponik teaches customer retention (see title), similar to the claimed invention and to the combination of McCausland, Sun, Sabbeh, and Kim. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer worth processing of the combination of McCausland, Sun, Sabbeh, and Kim, to include the use of machine learning models of Haponik, because doing so would facilitate extracting insights from data, and use of those findings to achieve goals and complete tasks through flexible adaptation, as taught by Haponik (see p. 3/10).
	Regarding claim 17, the combination of McCausland, Sun, Sabbeh, and Kim teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: train a data model, which is to be used as part of the second machine-learning-driven analysis, by using one or more machine learning techniques to process historical user data and historical NPI values.” Sabbeh teaches “model training” (see p. 276 under “c) Feature selection”) that reads on the claimed “train a data model.” As explained in the rejection of claim 15 above, the combination of McCausland, Sun, Sabbeh, and Kim already teaches the claimed “data model, which is to be used as part of the second machine-learning drive analysis.” Sabbeh teaches “train SVM” (see p. 277 under “b) Support Vector Machine”) that reads on the claimed “using one or more machine learning techniques.” As explained in the rejection of claim 15 above, the combination of McCausland, Sun, Sabbeh, and Kim already teaches use of data as inputs in ways that read on the claimed “process historical user data and historical NPI values.”
	Haponik teaches limitations below of claim 17 that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sun, Sabbeh, and Kim:
“Wherein the one or more machine learning techniques are used to create groups of personality profiles of users who share particular features.” Haponik teaches the creation of segments by machine learning, shown in the “Customer churn dashboard” on p. 8/10, that reads on the claimed “machine learning techniques are used to create groups of personality profiles of users who share particular features.”
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McCausland in view of Sun, further in view of Sabbeh, further in view of Kim, and further in view of Lonial.
Regarding claim 20, the combination of McCausland, Sun, Sabbeh, and Kim teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the user data further includes technical support data and online footprint data.” McCausland teaches, in col. 1, ll. 11-17, “Organizations which provide or deliver information in an environment of significant competition are particularly prone to churn. Such organizations include” “on-line database providers” “and the like.” McCausland teaches, in col. 4, ll. 20-22, “Such records detail” “feature usage” “and the like.” McCausland teaches in col. 6, Table 1, “Number of Customer Service Calls.” Data about service calls in McCausland reads on the claimed “technical support data” and data about feature usage relating to on-line databases in McCausland reads on the claimed “online footprint data.”
“Wherein the one or more instructions, that cause the one or more processors to determine the set of service scores, cause the one or more processors to: perform the second machine-learning-driven analysis of the second set of weighted features to generate the set of service scores.” McCausland teaches, in col. 12, ll. 53-62, “a task 164 gets quantized values for the various customer problem factors. Task 164 obtains these quantized values by extracting data for the customer problem factors for this customer/unit from customer/unit entity 66 and scaling and normalizing in accordance with the range parameters obtained in task 162. After task 164, a task 166 calculates summary statistics that describe each potential customer problem factor. In the preferred embodiment, task 166 generates a score in the range of 0-5 for each customer problem factor.” The calculating of quantized values in McCausland reads on the claimed “perform the second” “analysis of the second set of” “features, to generate the set of service scores.” As explained above in the rejection of claim 15, Kim teaches the claimed 
	Lonial teaches limitations below of claim 20 that do not appear to be explicitly taught in their entirety by the combination of McCausland, Sun, Sabbeh, and Kim:
“Wherein the set of service scores are based on a sentiment analysis of statements made by the user as found in the technical support data or the online footprint data.” Lonial teaches, in para. [0129], “building sentiment analysis models of customer product reviews; and (b) use Decision Tree or Random Forest models to predict if a customer is likely to churn or stay loyal.” The prediction of how likely a customer is to churn in Lonial reads on the claimed “set of service scores.” The prediction being based on sentiment analysis models of customer product reviews in Lonial reads on the claimed “based on a sentiment analysis of statements made by the user as found in the technical support data or the online footprint data.”
	Lonial teaches customer analytics and customer behavior analysis (see between paras. [0127] and [0128]), similar to the claimed invention and to the combination of McCausland, Sun, Sabbeh, and Kim. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer evaluation processes (for evaluating vulnerability, worth, and/or problems) of the combination of McCausland, Sun, Sabbeh, and Kim, to include the use of customer reviews and sentiment analysis of Lonial, because doing so provides additional customer intelligence for use in segmenting customers and making customer behavior predictions, as taught by Lonial (see para. [0128] and [0129]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2004/0034558 A1 to Eskandari et al. discloses using a computer to manage customer loss. (See abstract.)
U.S. Pat. App. Pub. No. 2014/0365314 A1 to Torrens et al. discloses computer-implemented methods that leverage internal data accumulated by a banking institution including merchant sales data and customer purchasing data, in order to best implement merchant offer campaigns by computing a set of "good campaigns" for a given user in real time, while maximizing the success of all active campaigns. (See abstract.)
U.S. Pat. App. Pub. No. 2016/0275413 A1 to Shi et al. discloses forming a machine learning model vector, or just model vector, that represents a weighted combination of machine learning models, each associated with a corresponding feature set and parameterized by corresponding model parameters. (See abstract.)
Prasasti, Niken, et al. "Customer lifetime value and defection possibility prediction model using machine learning: An application to a cloud-based software company." Asian Conference on Intelligent Information and Database Systems. Springer, Cham, 2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918.  The examiner can normally be reached on Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald (Jerry) J. O’Connor, can be reached at 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sun, Bo, Shi-Ji Song, and Cheng Wu. "A new algorithm of support vector machine based on weighted feature." 2009 International Conference on Machine Learning and Cybernetics. Vol. 3. IEEE, 2009.
        2 Sabbeh, Sahar F. "Machine-learning techniques for customer retention: A comparative study." International Journal of Advanced Computer Science and Applications 9.2 (2018).
        3 Haponik, Arthur. “Customer Retention: Machine Learning and Data Science,” Increase Customer Retention using Machine Learning [e.g.] | Addepto, 06 January 2019, https://addepto.com/increase-retention-machine-learning/. Accessed 23 September 2021.